Title: John Quincy Adams to John Thaxter, 27 September 1782
From: Adams, John Quincy
To: Thaxter, John


     
      Sir
      St. Petersbourg Septr. 27th. 1782
     
     I received a few days agone your favour of the 14th. of August. You say you have had a Fire for several days. I believe there has not been a week together through the whole summer without our having one. For some flakes of Snow fell, one morning in the middle of July. It is true, this has been an Extraordinary summer, but it freezes every year in the month of August here: and sometimes in the month of June. I think upon the whole that the climate of Holland is the most agreable of the two.
     I am afraid I shall not have the pleasure of seeing you before you return to America. The season is at present too far advanced to think of going by water, and I believe I shall not be able to get away from here before the snow comes, so that I shall probably not arrive before the latter end of January, in Holland.
     Mr. Dana desires me to tell you that he has receiv’d your letter; and does not answer it because, as he has heard that the treaty is signed; you will perhaps be gone before the letter would reach you: and because he is at present indisposed: he desires you would send him a copy of the Treaty if possible, and that you would let him know whether you have bought him a scrutoire. If so he begs you would put all his papers in it but send nothing forward, for he says he expects to set of himself in the month of May.
     
      Permit me to reiterate the assurance of my best wishes for your safe return to our dear country, and believe me to be Sir Your most obedient humble servant.
     
    